WHITE, Presiding Judge.
It is complained as for error that the charge of the court upon accomplice testimony is insufficient in that it did not instruct the jury that the witness William Chaffin was an accomplice. The charge, as far as it went, sufficiently charged the law. Willson’s Crim. Stats., sec. 2455. It could have been made more pointed *36perhaps by directly submitting to the jury the necessity of the corroboration of the accomplice testimony if they should find from the evidence and law as given that said Chaffin was an accomplice, but in the absence of a special requested instruction amplifying the charge in that respect no error is made to appear.
Exception was made to the charge of the court upon recent possession, the objectionable language being as follows: “When the State relies-upon the possession of recently stolen property as a presumption of guilt,”'. etc. This was tantamount to telling the jury that guilt was presumable and might be presumed from recent possession. Recent possession is but-a fact or circumstance to be weighed by the jury in determining the question of guilt. The inculpatory inference from such recent possession is-not a presumption or conclusion of law, but a deduction of fact to be drawn and ascertained by the jury alone from the circumstances of the: case. Boyd v. The State, 24 Texas Ct. App., 570; Matlock v. The State, 25 Texas Ct. App., 654; Florez v. The State, 26 Texas Ct. App., 477. To charge the jury that recent possession is a presumption of guilt would be a charge directly upon the weight of evidence. The charge excepted to above is scarcely less objectionable, and will require a reversal of the judgment.
There is error in the sentence of this defendant in fixing the time for-the commencement of his sentence under this conviction from the 16th day of May, 1892, a period of two years from the date when said sentence was passed, to-wit, on May 16, 1890, it not appearing from said sentence that the defendant had been previously convicted in the District Court of McCulloch County, Texas, or elsewhere, nor does any other, reason appear why said sentence is made to commence in the future.
When there are two or more convictions of the same defendant at the-same time judgment and sentence shall be pronounced in each case the-same as if there had been but one conviction, except that the judgment-in the second conviction shall be that the punishment shall begin when the judgment and sentence in the preceding conviction shall have ceased, to operate, and the sentence and execution thereof shall be accordingly. Code Grim. Proc., art. 800; Willson’s Crim. Forms, 771, 772.
We might perhaps presume in favor of the correctness of the sentence-that it was cumulative, but there is no reason that such presumptions, should be required when it is so easy to state the fact, if fact it be.
The judgment is reversed and cause remanded.

Reversed and remanded.

Judges all present and concurring.